Case 2:20-cv-00136-NT Document 15-4 Filed 06/19/20 Page 1 of 5                         PageID #: 240




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE



 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                                 Plaintiff,
                                                             Civil Action No. 2:20-cv-136-NT
             v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited liability
 company,

                                 Defendant.


                            DECLARATION OF JOHN SCHULTZEL

         I, John Schultzel, hereby declare under oath as follows:

         1.       I am the Chief Growth Officer of The Olympia Companies, a component of which

is Olympia Hotel Management, LLC (“Olympia”), the Plaintiff in this case. I have held this

position since 2019. Previously, I was Vice President of Hotel Management at Olympia.

         2.       I live and work in Maine and did so at all times relevant to this dispute.

         3.       I was the primary negotiator on Olympia’s behalf of the Hotel Management

Agreements (“HMAs”) that are the subject of this lawsuit. Those negotiations emerged from a

cold call to Olympia from J. Paul Beitler, an agent for Great River Property Development Hotels,

LLC (“Great River”), in 2013.

         4.       Negotiations over the terms of the HMAs between Olympia and Great River took

several months, continuing through the execution of the HMAs in May 2014.

         5.       From Maine, I prepared drafts of the HMAs through counsel and provided them

to Great River’s agents for their review and comment.

                                                    1
12141609.2
Case 2:20-cv-00136-NT Document 15-4 Filed 06/19/20 Page 2 of 5                       PageID #: 241




         6.    During these negotiations, Great River’s agents, including J. Paul Beitler and his

son, JP Beitler, directed several emails regarding the terms of the HMAs to me in Maine.

         7.    Attached as Exhibit A is a true and correct copy of email correspondence

between Olympia personnel and counsel, and Great River’s agents and counsel, as we negotiated

the HMAs in March and April 2014. Great River provided its own versions of the HMAs to

Olympia in the email from JP Beitler dated March 28, 2014.

         8.    I have reviewed the Declaration dated May 29, 2020, that Michael VanDeHeede

submitted in support of Defendant’s Motion to Dismiss in this matter.

         9.    Paragraph 15 of VanDeHeede’s Declaration implies that I traveled to Chicago to

execute the HMAs. In fact, the HMAs were signed on Olympia’s behalf by Kevin Mahaney,

rather than myself, and were signed electronically rather than in person. There was no in-person

execution of the HMAs by both parties, either in Illinois or anywhere else.

         10.   On March 9, 2017, counsel for The Bend Hotel Development Company, LLC

(“The Bend”) emailed me a chart displaying the ownership structure for The Bend, a true and

correct copy of which is attached as Exhibit B.

         11.   Exhibit B confirmed my understanding that Michael Jacobs, Larry Anderson, and

Michael Daniel “Dan” Murphy, Jr., are the three individuals that hold ownership interests in The

Bend.

         12.   Through Olympia’s multi-year relationship with Great River and The Bend, I

learned that Michael Jacobs is a former Illinois state Senator and lives in Illinois; that Larry

Anderson is a prominent local businessman in East Moline and also resides in Illinois; and that

Dan Murphy resides in Wisconsin. I have no reason to think that any of three men reside in

Maine.



                                                  2
12141609.2
Case 2:20-cv-00136-NT Document 15-4 Filed 06/19/20 Page 3 of 5                     PageID #: 242




         13.      Under the HMAs, Olympia provided a broad spectrum of management and

operational services to the Hyatt-branded extended stay and select service hotel in East Moline,

Illinois (the “Hotel”) from Olympia’s offices in Maine.

         14.      As Vice-President of Hotel Management, I personally provided a number of

services to the Hotel pursuant to the HMAs between mid-2018 and June 2019, when Rick Martin

assumed operational oversight of the Hotel.

         15.      These services included operational design support, pre-opening supervision of

Hotel operations and facilities, and general operational oversight of the Hotel, including

supervision of the Hotel’s on-site General Manager.

         16.      During this period, I was in routine contact with Mike VanDeHeede, the owners’

representative.

         17.      A number of Olympia staff under my supervision, also located in Maine, also

provided services to Olympia under the HMAs.

         18.      Rick Martin is Director of Operations at Olympia and works in Portland, Maine.

He assumed operational oversight over the Hotel in June 2019. After that time, Mr. Martin

oversaw the Hotel’s on-site General Manager and provided ongoing support and direction in key

areas of hotel operation and performance.

         19.      Michelle Pritchard provided Human Resources support for the Hotel. From

Maine, she handled employee relations, training, and claims management. Alison Briggs, Ms.

Pritchard’s supervisor, provided oversight and assistance to Ms. Pritchard in providing these

services for the Hotel.

         20.      Jason Cotton, who recently left Olympia, was Regional Director of Operations

and worked in Portland. From Maine, he helped develop the Hotel’s food and beverage



                                                  3
12141609.2
Case 2:20-cv-00136-NT Document 15-4 Filed 06/19/20 Page 4 of 5                     PageID #: 243




program, including developing the menus for the Hotel’s food and beverage outlets and

performing initial training of food and beverage personnel.

         21.   Greg MacLean, Olympia’s Director of Operations, works in Maine. He

negotiated the Hotel’s larger contracts, including for cleaning supplies, food and beverages, and

guest supplies, from Maine.

         22.   Lori McNaught is Director of Revenue Management and works in Maine. From

Maine, she assisted the on-site General Manager with setting the Hotel’s rate structure. From

Maine, Lori was in weekly contact with staff at the Hotel.

         23.   Amanda Theberge is Marketing Manager and works in Maine. From Maine, she

managed the Hotel’s marketing, including development of its logo, periodic promotion of its

food and beverage program, and other public relations.

         24.   Don Hopkins is Director of Facilities and works in Maine. From Maine, he

provided training to the on-site Chief Engineer and provided expertise and tools to assist the

Chief Engineer with day-to-day maintenance tasks.




I declare under the penalties of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: June 18, 2020


                                             /s/ John Schultzel
                                             John Schultzel




                                                 4
12141609.2
Case 2:20-cv-00136-NT Document 15-4 Filed 06/19/20 Page 5 of 5                      PageID #: 244




                                CERTIFICATE OF SERVICE

I hereby certify that on the date indicated below I caused a copy of the foregoing pleading to be
filed with the Court’s ECF filing system, which will cause an electronic notice to be sent to
counsel of record.

Dated: June 19, 2020

                                             /s/ Kyle M. Noonan
                                             Kyle M. Noonan
                                             PIERCE ATWOOD LLP
                                             Merrill’s Wharf
                                             254 Commercial Street
                                             Portland, ME 04101
                                             Tel: 207.791.1100
                                             knoonan@pierceatwood.com

                                             Attorney for Plaintiff Olympia Hotel
                                             Management LLC




                                                5
12141609.2
